            Case 5:21-cv-00337-J Document 10 Filed 06/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

ORIYOMI ALOBA,                                     )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       Case No. CIV-21-337-J
                                                   )
AVANT, et al.,                                     )
                                                   )
               Defendants.                         )

                                              ORDER

       Plaintiff, a federal prisoner proceeding pro se, brings this action pursuant to 42 U.S.C. §

1983. The matter was referred to United States Magistrate Judge Suzanne Mitchell for initial

proceedings consistent with 28 U.S.C. § 636. [Doc. No. 4]. Judge Mitchell submitted a report and

recommendation recommending that Plaintiff’s Application for Leave to Proceed in Forma

Pauperis be denied and that this case be dismissed without prejudice unless Plaintiff pays the full

filing fee within twenty-one days of any order adopting the Report and Recommendation. 1 [Doc.

No. 7]. Plaintiff was advised of his right to object to the Report and Recommendation by May 27,

2021. On May 20, 2021, Plaintiff filed his objection. [Doc. No. 8].

       In his objection, Plaintiff asserts that the previous denial of in forma pauperis status in

another case should not be relied on in this case because the denial is on appeal to the Tenth

Circuit. 2 Plaintiff further asserts that he currently has other pending civil cases and that he will

not have sufficient funds to pay the filing fees in all of these cases. Finally, Plaintiff asserts that

this Court is biased against him and this case should be transferred to another court. Because




1
   In the Report and Recommendation, Judge Mitchell notes that Plaintiff was recently denied in
forma pauperis status in an unrelated case. That denial is currently on appeal to the Tenth Circuit.
2
  The Court is not relying on this previous denial in making its ruling in this case.
            Case 5:21-cv-00337-J Document 10 Filed 06/03/21 Page 2 of 2




Plaintiff currently has sufficient funds in his institutional account to pay the filing fee in full, 3 the

Court concludes that Plaintiff’s Application for Leave to Proceed in Forma Pauperis should be

denied. Additionally, the Court finds that this case should not be transferred to another court. A

prior unfavorable ruling, without more, does not support any finding of bias.

        Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 7] and

DENIES Plaintiff’s Application for Leave to Proceed in Forma Pauperis [Doc. No. 6]. Plaintiff is

required to pay the $402 filing fee in full by June 25, 2021. If Plaintiff fails to pay the full filing

fee by June 25, 2021, this case will be dismissed without prejudice.

        IT IS SO ORDERED this 3rd day of June, 2021.




3
 In his objection, Plaintiff notes that he currently has $860 in his inmate account. See Objection
[Doc. No. 8] at 1.
